Citation Nr: 1611846	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an abdominal hernia, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for an appendectomy scar. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active air service from March 1974 to August 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for the appendectomy scar, for a hernia and for gastroenteritis.  Thereafter, the appeal for service connection for gastroenteritis was resolved by a November 2012 rating decision granting the benefit sought.  

In connection with this appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for an abdominal hernia and an appendectomy scar are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A November 1999 rating decision denied the Veteran's claim for service connection for an abdominal hernia; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the abdominal hernia claim.


CONCLUSION OF LAW

New and material evidence was received to reopen the claim of entitlement to service connection for an abdominal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection for an abdominal hernia was originally denied by way of a November 1999 rating decision on the basis that the Veteran's hernia was not incurred in service.  The Veteran did not file any statement indicating disagreement with the November 1999 decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in March 2008.  The RO determined that no new and material evidence was received and declined to reopen the claim by way of the February 2009 rating decision on appeal.

The evidence of record at the time of the November 1999 rating decision included service treatment records and post-service treatment records dated between October 1996 and August 1999.  The RO noted that the service treatment records were without report of an abdominal hernia in service.  The service treatment records do show that when the Veteran was seen in May 1991 a bulge in the umbilical area was found.  Echogram at the time revealed this was benign and it was treated only by observation.  In August 1999, the Veteran had an abdominal (ventral) hernia surgically repaired.  The RO found that the evidence of record was without any indication of an in-service incurrence of an abdominal hernia, or any indication of a misdiagnosed hernia in service.  

Since November 1999, several years of treatment records and statements of the Veteran were added to the record, as were a July 2011 VA examination report and the December 2015 hearing testimony.  The 2011 VA examiner reported that the Veteran had a "ventral hernia, just above the umbilicus, repaired in the military."  Physical examination revealed a surgical scar and no hernias present at the scar or the umbilicus.  Records within the claims file show surgical repair of a hernia at the same time as the appendectomy on appeal, which was after service in 1999.  The Veteran filed a statement suggesting his physician explained that the ventral hernia repaired in August 1999 was the same hernia as was present in service.  He again indicated this at his December 2015 hearing.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  This testimony is not cumulative or redundant of the evidence previously of record.  Moreover, it is material in that it was indeed the lack of causal connection that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for an abdominal hernia is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for an abdominal hernia is granted.


REMAND

The Board is of the opinion that additional development is required before the claims for service connection for abdominal hernia and appendectomy residuals are decided.

In July 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any residuals of an abdominal hernia and appendectomy.  As to the hernia, the VA examiner erroneously reported that the Veteran had a, "ventral hernia, just above the umbilicus, repaired in the military."  The Veteran's hernia repair was in 1999, several years after service.  Rather, this claim is based upon the contention that the hernia, which was repaired after service, was the same hernia observed in service in May 1991, which was described as a bulging in the umbilical area and treated with observation only.  The VA examiner submitted an addendum report in February 2012, which suggested that the May 1991 treatment was for a 2 centimeter by 3 centimeter bulging in the umbilical area and that a "lipoma of that same area" was diagnosed on an unknown date.  The examiner went on to state that there, "was no evidence to show that his abdominal cyst in the service was misdiagnosed."  There is no opinion of record as to whether it is as likely as not that any of the in-service symptoms can be deemed initial manifestation of the later diagnosed and surgically repaired umbilical (or ventral) hernia.  A remand of this issue is required in order for a new VA examination and opinion based upon an accurate report of the Veteran's medical history, and with a well-reasoned rationale.

As to the Veteran's claim for service connection for residuals of an appendectomy, the VA examiner confirmed the existence of surgical scars, but gave no opinion as to the etiology of the Veteran's post-service appendicitis, which led to the appendectomy.  The Veteran, however, points to the pathology reports from the time of the 1999 appendicitis.  The description of the appendix at the time of the surgery describes the appendix as 5 centimeters in the distal area with a 1.5 centimeter attached mesoappendix.  "The appendix in this area is covered with a tan-white fibrinopurulent exudate with congestion of the serosal blood vessels, and congestion and blood clot formation with the mesoappendix.  Sections through the tip show a 0.4 cm irregular area in the tip.  Sections show what appears to be a perforation of the free wall of the appendix with an overlying fibrotic and healing response within the abnormal distal 5 cm."  The Veteran suggests that these findings are consistent with a remote abnormality of the appendix, which he claims was incurred in service at the same time as his in-service abdominal complaints.  To date, the Veteran has not been afforded a VA examination to assess the etiology of his post-service appendicitis.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination as this claim.  38 C.F.R. § 3.159(c)(4) (2015).

Also, on remand, ongoing, pertinent treatment records should be associated with the record before the Board.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent VA medical records related to treatment for the disabilities on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the RO or AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of his appendicitis and abdominal hernia.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to both the appendicitis and the hernia as to whether it is at least as likely as not (i.e., at least 50 percent probable) that either disorder was etiologically related to his period of active duty, to include due to the documented in-service abdominal complaints and May 1991 clinical observation of a bulging area around the Veteran's umbilicus.  

The examiner must address the contention that the hernia repaired in 1999 initially manifested during service as the bulge observed in 1991.

The examiner must also discuss the findings in the August 1999 pathology report related to the Veteran's appendix and address his contention that these findings are consistent with a remote occurrence of a perforated appendix, and, if so, whether it is as likely as not that this remote occurrence of the perforated appendix happened at the time of any other in-service symptoms reported, to include the abdominal symptoms noted in 1991.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


